774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Francis E. Evans, Petitioner-Appellant,v.Arthur Tate, Jr., Supt., Respondent-Appellee.
No. 85-3084
United States Court of Appeals, Sixth Circuit.
9/26/85

S.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's motion for appointment of counsel, and the appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  This Court on June 11, 1985 entered an order directing appellant to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant has failed to respond to the show cause order.


2
It appears from the record that judgment was entered on December 19, 1984 and the notice of appeal was filed on January 18, 1985, three days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to file a notice of appeal within the prescribed time period deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.